Title: From John Adams to John Breckinridge, 30 January 1801
From: Adams, John
To: Breckinridge, John



To the Senators of the United States respectively. Sir,January 30th, 1801.

It appearing to me proper and necessary for the public service that the Senate of the United States should be convened on Wednesday, the 4th of March next, you are desired to attend in the Chamber of the Senate on that day at 10 OClock in the fore-noon, to receive and act upon any communications, which the President of the United States may then lay before you, touching their interests, and to do and consider all other Things which may be proper and necessary for the public service, for the Senate to do and consider.

John AdamsPresident of the U. States